Citation Nr: 1636345	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  14-20 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Entitlement to service connection for a back disability with degenerative arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2014 rating decision, in which the RO denied the Veteran's claim for service connection for a back disability with degenerative arthritis.  In March 2014, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2014.  In November 2014, the RO issued a supplemental SOC (SSOC).

In November 2015, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC for additional development and adjudication.  After accomplishing further action, the AMC issued an April 2016 SSOC, reflecting the continued denial of the Veteran's claim, and later  returned this matter to the Board for further appellate consideration.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Although the Veteran has asserted back injury in connection with an in-service fall, no lumbar spine disability was shown in service or for many years thereafter; there is no credible evidence of symptoms of a lumbar spine disorder during service, or of a continuity of such symptoms since service; and the only competent, probative opinion evidence to address whether there exists a medical relationship between current lumbar spine degenerative arthritis and the Veteran's service weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for a back disability with degenerative arthritis are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status; existence of a disability; a connection between the veteran's service and the disability; degree of disability; and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a June 2013 pre-rating letter provided notice to the Veteran regarding the information and evidence needed to substantiate the claim for service connection for a back disability.  This letter also informed the Veteran of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  In addition, this letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The January 2014 rating decision reflects the RO's initial adjudication of this claim for service connection after the issuance of the June 2013 letter.  Hence, the June 2013 letter meets the VCAA's content and timing of notice requirements. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, VA outpatient treatment records, and various private treatment records and evaluations, as well as the report of VA examination.  Also of record and considered in connection with the appeal are the Veteran's service personnel records as well as the various written statements provided by the Veteran.  The Board finds that no further action with respect to this claim, prior to appellate consideration, is required.

As noted above, the Board sought further development of the claim in its November 2015 remand.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In November 2015, the Board instructed the AOJ to obtain outstanding VA treatment records, make another attempt to obtain a complete copy of the Veteran's service treatment records, and request any additional information from the Veteran regarding medical treatment, to include treatment received from Dr. Y (who performed the 1992 and 1994 back surgeries reported by the Veteran).  Thereafter, the AOJ was directed to arrange for the Veteran to undergo VA examination to identify the Veteran's back disability(ies) and to determine whether any such back disability(ies) was related to his military service, to particularly include the Veteran's purported in-service back injury, and to readjudicate the claim.  

The AOJ sent a letter to the Veteran in February 2016 requesting information concerning medical treatment, to include information from Dr. Y.  In response, the Veteran submitted a statement that surgery records from Dr. Y. were not available because such records had been available for only seven years and because the physician had retired in 1999.  He also submitted medical treatment records from Dr. B. and Dr. M. (already existing in the claims file).  Updated VA treatments records and service treatment records were obtained.  The Veteran was also afforded a VA examination in March 2016.  The Board notes that the March 2016 VA examiner provided an opinion that is adequate for adjudication of the claim for service connection, as it was based on a review of the Veteran's claims file and provides a rationale based on sound medical principles and the Veteran's medical history, as discussed further below.  The Veteran's claim was readjudicated by the AOJ in an April 2016 SSOC.  Accordingly, the Board finds that the AOJ has substantially complied with the Board's remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268, where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-06 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on this claim.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Certain chronic diseases, such as arthritis, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (one year for arthritis), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for the Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical nexus opinion) apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, arthritis is among the diseases listed in § 3.309(a).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-6 (1990).

In this case, the Veteran contends that he has a current back disability resulting from service-specifically, a May 1967 in-service back injury, which occurred when the Veteran was hooking a 300 pound tow bar to a disabled armored tank and slipped on the muddy ground and fell.  See March 2014 NOD.  He also contends that he has experienced severe back pain on many occasions ever since that fall.  See id.; March 2014 Statement in Support of Claim (VA Form 21-4138).  He reports that in 1992, his back pain was so severe he could not walk, and an MRI at the time revealed a ruptured disc of the lumbar spine.  See March 2014 NOD.  In this regard, the Veteran contends that the May 1967 in-service fall caused a bulging disc which finally ruptured, requiring back surgeries, and that such surgeries have resulted in his current degenerative arthritis of the lumbar spine.  See id.

Although the Veteran has previously stated that he was sent to the infirmary and treated for what was thought to be a sprained back muscle immediately following the May 1967 in-service fall, service treatment records do not contain a record of such treatment.  In fact, the Veteran's service treatment records are completely silent for any complaints, findings, or diagnoses pertaining to the back.  Moreover, a July 1968 service discharge examination revealed that the Veteran's spine was normal; and in a July 1968 report of medical history completed contemporaneous to that examination, the Veteran stated that his health was good and denied having ever had or having swollen or painful joints.  The Veteran further indicated that he never had any illness or injury other than those already noted in that report of medical history.

Post-service private treatment records reflect complaints of back pain and an assessment of degenerative disc disease of the lumbar spine in January 2011.  During initial consultations with Dr. B. in January 2011 and Dr. M. in February 2011, the Veteran reported having had a ruptured disc in the back, requiring surgeries in 1992 and 1994 by Dr. Y.  Fluoroscopies performed in March 2011 and May 2012 by Dr. M. revealed degenerative changes of the lumbar spine.

Post-service VA treatment records reflect complaints of back pain in February 2013 during the Veteran's initial evaluation for VA primary care.  During a January 2014 VA orthopedic consultation, the Veteran was assessed as having degenerative disc disease of the lumbar spine.  MRI revealed moderate degenerative changes at the lower part of the lumbar spine.

In March 2016, the Veteran underwent a back conditions VA examination, at which time the VA examiner diagnosed the Veteran with degenerative arthritis of the lumbar spine, specifically age related disc degeneration.  The VA examiner also opined that the Veteran's back condition was less likely than not (less than 50 percent probability) incurred in or caused by the Veteran's claimed in-service injury, event, or illness.  The VA examiner reasoned that disc degeneration is caused by dehydration of the disc and is age related in most cases.  He further reasoned that "back injury, unless specific to a disc segment like herniation, does not lead to disc degeneration" and that the Veteran's first documented herniation was not until 1992.  The VA examiner also noted the following: that the Veteran's service discharge examination show no back complaints; that there is no clinical record in the service treatment records to indicate any back injuries or problems; and that there are no post-service clinical records indicating a chronic back problem.  The Board notes that of record is a February 2014 back conditions Disability Benefits Questionnaire (DBQ) report, reflecting the Veteran's reports of chronic back pain and a diagnosis of degenerative disc disease of the lumbar spine. However, that examiner did not provide an opinion as to the etiology of the Veteran's back condition.

As indicated, despite the Veteran's assertion of an in-service back injury, his service treatment records reflect nothing pertinent to the lumbar spine, to include a bulging disc.  With respect to the post-service medical records, the first clinical evidence of both back complaints and the diagnosis of arthritis of the lumbar spine were in January 2011, nearly 42 years after the Veteran was discharged from service.  Even in considering the Veteran's report of a past disc rupture (which he relates to the in-service back injury and his current arthritis of the lumbar spine), such disc herniation occurred in 1992, at least 23 years after the Veteran was discharged from service.  In either case, such is clearly well beyond the one-year post-discharge period for establishing service connection for arthritis on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  The Board also points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Moreover, the only competent, probative opinion to address the medical relationship, if any, between the degenerative arthritis of the lumbar spine diagnosed many years post-service and the Veteran's service weighs against the claim.  The medical professional who examined the Veteran and provided the March 2016 opinion explicitly rendered a conclusion that weighs against a finding of service connection for current back disability.  Such opinion clearly was based on examination of the Veteran, full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale.  As such, the Board accepts this opinion as probative of the medical nexus question.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-0 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Significantly, there is no contrary medical evidence or opinion of record-i.e., one that, in fact, establishes a medical nexus between current back disability and service-and the Veteran has not presented or identified any such existing evidence or opinion.

In fact, the only evidence that tends to support the claim consists of the Veteran's own assertions.  In connection with this appeal, the Veteran has indicated that he has suffered from back pain continuously since service, specifically the May 1967 in-service fall.  However, in the July 1987 discharge report of medical history, the Veteran denied that he currently had, or that he ever had, swollen or painful joints.  Further, the Veteran indicated that he never had any illness or injury other than those already noted, and that he was in good health.  In light of these contradictory statements-as well as the absence of any documented complaints referable to the back for many years post-service-the Board finds that any current assertions as to in-service back symptoms, and a continuity of symptoms after service, are deemed to be not credible.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).

Furthermore, as for any direct assertions by the Veteran that there exists a medical relationship between current back disability and service-to include the in-service fall therein-the Board finds that no such assertions provide persuasive evidence in support of the claim.  The matter of the medical etiology of the disability here at issue is one within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the etiology of the arthritis of the lumbar spine at issue is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As the Veteran is not shown to be other than a layperson without appropriate training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on the complex medical matter upon which this claim turns.  Id.  As, in connection with this claim, lay assertions as to the etiology of the disability for which service connection is sought have no probative value, the Board points out that the Veteran can neither support his claim, nor counter the competent, probative opinion of record, on the basis of lay assertions, alone.

For all the foregoing reasons, the Board finds that the claim for service connection for a back disability must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.





      (CONTINUED ON NEXT PAGE)


ORDER

Service connection for a back disability with degenerative arthritis is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


